ORDER APPROVING STATEMENT OF CIRCUMSTANCES AND CONDITIONAL AGREEMENT FOR DISCIPLINE

Pursuant to Ind. Admission and Discipline Rule 23, Section 11, the Indiana Supreme Court Disciplinary Commission and the respondent have submitted for approval a Statement of Circumstances and Conditional Agreement for Discipline stipulating a proposed discipline and agreed facts as summarized below.
Facts: The respondent accepted a $100 retainer from a client to defend a civil suit, but failed to file an answer to the complaint. Later, the court granted the plaintiffs motion for default judgment. The respondent moved to set the default judgment aside, but was suspended from the practice of law for his failure to comply with continuing legal education requirements. At the hearing, with the suspended respondent absent, the court denied the motion and a $12,000 judgment against the client remained. The respondent never advised the client that he would be unable to attend the hearing due to his suspension nor did the respondent ever withdraw his appearance.
Violations: The respondent violated Ind.Professional Conduct Rule 1.1, which provides that a lawyer shall provide competent representation to a client. He violated Prof.Cond.R. 1.3, which provides that a lawyer, in representing a client, shall act with reasonable diligence and promptness. He violated Prof.Cond.R. 1.4(a), which requires a lawyer keep a client reasonably informed about the status of a matter and promptly comply with reasonable requests for information. He violated Prof.Cond.R. 1.16(d), which requires a lawyer to take steps reasonably practicable to protect a client’s interests upon termination of representation.
Discipline: Thirty (30) day suspension from the practice of law, beginning on the date the respondent’s current administrative suspension from the practice of law for failing to comply with continuing legal education requirements is removed.
The Court, having considered the submission of the parties, now APPROVES and ORDERS the agreed discipline. Costs of this proceeding are assessed against the respondent.
All Justices concur.